                                     Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 1 of 21
                                                                                                                                                        PLD-PI-001
_^_A^r5^EY OR PARTY WITHOUT ATTORNEY(Name, Stale Barnumber, and-acldress).                                                         FOR COURT USE ONLY

                                       irrir.QjQ

 A"tT62-r^'/
       TPiPPHnwPwn. ^
                TELEPHONE NO                   ^
                                                   xAiL/C/?             p^X NO, Wfona/;:
     E-MAIL ADDRESS (Optionai)\                                                CDC^
        ATTORNEY FOR (Name)                                   c^g^c■^uAJ•'                                   Ld.
  SUPERIOR COURT OF CALIFORNIA. COUNTY OF
              STREET ADDRESS:

             MAILING ADDRESS:
                                      '■3<^ 0                  -^1 Spix (-^60
                                        do C//\Y jT,                                                        • '•
             CITY AND ZIP CODE:

                 BFIANCH NAME:
                                      C (C /f\                          \ T^
                   PLAINTIFF



               DEFENDANT



  \ \ j DOES 1 TO  r
                                              ^~ wSoa b^poi y Oc^eiiN ^gv/<e                                                     OUT 1
   COMPLAINT—Personal injury, Property Damage, Wrongful Death
           ^SrAMENDED (Number):
     Type (check all that apply):
  rn MOTOR VEHICLE                                 [^^THER (specify):
            I I Property Damage                         U^^ongful Death
           J:^g^-Personal Injury                           Other Damages (specify): /                 V^TVl/-^
     JurlsdictT&n (check all that apply):                                                                               CASE NUMBER:
 mH ACTION IS A LIMITED CIVIL CASE                                                                <-6jQT C
             Amount demanded I                         I does not exceed £10.000           '^             j ^ ^ u' 5?
                                                                                                                                                                   lJ
 I
                               I I exceeds $10,000, but does not exceed $25,000
           I ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                                        1*^- BMfSt) _AS
r-^^-j^JiQN IS RECLASSIFIED by this amended complaint                                           ?(/      A (f
              from limited to unlimited Sohj^C' dbd
      □ from unlimited to limited                                                          (oR-tR (^J Q
1. Plaintiff fname or names): ^         fj\f        ^                                                        ^
      alleges causes of action against defendant (name or names/'
                                        AfslluCe TO                                  loShc ATTc'ft-
2. This pleading, including attachments and exhibits, consists of the following number o1                          pages:
3. Each plaintiff named above is a competent adult
      a. I        I except plaintiff (name):
                     (1>- imj' a "corporation qualified to do business in California
                     (2) ) i an unincorporated entity (describe):
                     (3)J^3 a public entity (describe):
                     (4) I i a minor | ^^"TafTadult
                                      (a) I        i for whom a guardian or conservator of the estate or a g     u ardlan ad lltem has been appoinfed/,                 > fy
                               _ (b) i             i other (specify):
                     (5) i           I other (specify):
      b.      —heXcept plaintiff (name):
                (1) ^ \ a-corooration qualified to do business in California
                (2)      an unincorporated entity (describe):
                (3)        public entity (describe):
                     (4) i           i a minor i ✓f^n adult
                                     (a) i         i for whom a guardian or conservator of the estate or a g,uardian ad litem has been appointed
                                     ^(b)rE3 other(specify):Kf\^U\f                        ^           Q A/f\ f                        OUT JtftTf
                    (5)               other fspec/^/                'So53liu-^JJ
     z5 information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                                          Page 1 of 3
 Fom> Approved for Optional Use
     Judicial Council of Califomia                               COMPLAINT—Personal Injury, Property                                       Code of Civil Procedure, § 425.12
                                                                                                                                                       www.courfi'nfo.ca.gov
PLD-PI-001 (Rev. January 1, 2007]                                        Damage, Wrongful Death
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 2 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 3 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 4 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 5 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 6 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 7 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 8 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 9 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 10 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 11 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 12 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 13 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 14 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 15 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 16 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 17 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 18 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 19 of 21
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 20 of 21




                                                                MulfiXreek State Prisnn
                                                                                                                                            us POSTAGE»p,TNEyBovvEs
                                                                                                              P.O. Box 409099
                                                                FacilityJb___ Buildinq /% n»i| C-/(^ C       'one, CA 95640
                                                                P.O. Box^nO-OXb^^ Oell^__aj J                                          f            $ 000.50°
                                                                lone, CA 95640                                                             00003385610CT 07 2020
                                                                                                         i
                                                                                                                    a\          ^J20
                                                                                                         - -     ^
                                                                      Facility Post Office Boyp."=i
                                                                rdCllllV A
                                                                                      Ku. box 409020
                                                                Facility B         F.u. Box 409040
                                                                Facility C
                                                                                   F.U. Box 409060
                                                                Facility D         P.O. Box 409089
                                                                Facility E         P.O. Box 409090
                                                                Facility Minimum   P.O. Box 409000
                                                                                                         MlhdlAMaZd
Case 3:20-cv-07372-SK Document 1 Filed 10/21/20 Page 21 of 21
